Wilson, Judge:
This is an appeal for reappraisement of certain candles exported from West Germany and entered at the port of San Francisco.
The following appears in the record:
Mb. FitzGibbon: * * *
The merchandise consists of candles imported from Germany. They were appraised without the allowance of a 6% discount, and since appraisement, the evidence has been produced that the 6% discount is allowed in the ordinary course of trade, and, therefore, we are Willing to stipulate with the importer that the dutiable value or the value for dutiable purposes is the appraised value, less 6%.
Judge Wilson: Is that agreeable?
Mb. Klopka: That’s not the special rebate; that’s not the special discount for me; they are the normal price.
Judge Wilson: Are you claiming 6%?
Mb. Klopka: No, I claim nothing.
Mb. FitzGibbon: And you submit on that statement of ours?
Mb. Klopka: Yes.
Me. FitzGibbon: And the Government submits.
On the aforesaid stipulation, I find and hold that the proper value of the merchandise herein involved is the appraised value, less 6 per centum.
Judgment will be entered accordingly.